DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered. Claims 1-3, 10-12, and 15-16 are currently pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 4865525 (Kern hereinafter) in view of US 2018/0259077 (Shinoyama hereinafter).
Regarding claim 1, Kern teaches a metering pump (Figure 3 with Column 1 Lines 39-50) that discloses a suction valve including a suction valve seat and a suction valve shutoff body (Suction Valve 5 with internal seat and shut off body being the ball); a pressure valve arranged coaxial with the suction valve and including a pressure valve seat and a pressure valve shutoff body (Pressure Valve 38 is seen coaxial with suction valve 5, pressure valve 38 features an internal valve seat and shutoff body being the ball); a metering head having a suction side and a pressure side (Metering head 2 for diaphragm 11 to oscillate with suction line 4 and discharge line 8), wherein the metering head is closed off with the suction valve on the suction side and with the pressure valve on the pressure side (Clearly shown in Figure 3);  a membrane arranged for alternating generation of a partial vacuum and of an excess pressure in the metering head (Figure 3 shows a travel arrow for the diaphragm to generate a suction and pressure state); an overflow line leading out of the metering head (Overflow line 20 to 25 then emptying into 7); and wherein the pressure valve opens up the overflow line leading out of the metering head when an upper pressure limit value is reached in the metering head (Column 3 Lines 14-18).
Kern is silent with respect to the suction valve seat is provided integrally in one piece with the pressure valve shutoff body, wherein a ball forms the suction valve shutoff body, wherein the ball is movable out of the suction valve seat in a suction direction; and a pressure spring, wherein the pressure valve shutoff body is movable out of the pressure valve seat in the pressure direction only against a force of the pressure spring, as soon as interior pressure of the metering head exceeds a pressure limit value so that the ball moves with the pressure shutoff body when the pressure valve shutoff body moves, and wherein the pressure valve shutoff body and the ball move coaxially. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separate check and relief valves of Kern with the single check-relief valve of Shinoyama to minimize the number of separate parts while allowing or a more compact design.
Regarding claim 2
Regarding claim 3, Kern’s teachings are described above in claim 1 where Kern further discloses that the overflow line is identical to the suction line (Per the combination with Shinoyama as disclosed in claim 2).
Regarding claim 10, Kern’s modified teachings are described above in claim 1 where Kern further discloses comprising a setting device, wherein the pressure limit value is adjustable by way of a spring constant of the pressure spring, using the setting device (Under the broadest reasonable interpretation, the spring 6 of Shinoyama is viewed as the setting device due to the ability to replace the spring therefore adjusting the spring constant as desired).
Regarding claim 11, Kern’s teachings are described above in claim 1 where Kern further discloses that the overflow line is connected with a suction line that is connected with the metering head on the suction side (per the combination with Shinoyama, the overflow line is the same as the suction 6 due to the operation of the valve of Shinoyama).
Regarding claim 12, Kern’s teachings are described above in claim 2 where Kern further discloses that the overflow line is connected with the media container (Per the combination of Kern and Shinoyama, the pressure relief from the check valve is connected to the media container of Kern).
Regarding claim 15, Kern teaches a metering pump (Figure 3) that discloses a suction valve (Suction valve 5); and an overflow valve (Overflow valve 38 within 20).
Kern is silent with respect to an overflow valve directly preceding or following the suction valve in a conveying direction; wherein the suction valve is formed as a structural unit with the overflow valve, wherein a ball forms a shut-off body common to the suction valve and the overflow valve, wherein the ball is movable out of a valve seat for the ball both in a pressure direction and in a suction direction.

a valve is formed as a structural unit with the overflow valve (Suction valve Figure 6, Seat made of 4 with the ball 3; Pressure valve with pressure valve seat being the interface of 7 with 4 and the shutoff body being 4; Figures 6-8 show the integral valve structure), wherein a ball forms a shut-off body common to the suction valve and the overflow valve (Ball 3 seals the suction aspect and initially the overpressure relief aspect) wherein the ball is movable out of a valve seat for the ball both in a pressure direction and in a suction direction (Figures 6-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the separate check and relief valves of Kern with the single check-relief valve of Shinoyama to minimize the number of separate parts while allowing or a more compact design.
Regarding claim 16, Kern’s modified teachings are described above in claim 15 where the combination of Kern and Shinoyama further discloses that the ball is movable out of the valve seat in the suction direction only counter to a force of a pressure spring, as soon as interior pressure of a metering head exceeds a pressure limit value (Figure 6 shows the airflow arrows).

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 10-12, and 15-16 have been considered but are moot because the new ground of rejection does not rely on any previously presented combination 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175. The examiner can normally be reached Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746